Cite as 2013 Ark. App. 634

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No. CR-13-235


                                                    Opinion Delivered   November 6, 2013
SAMUEL D. SNOWDEN
                                APPELLANT           APPEAL FROM THE PIKE COUNTY
                                                    CIRCUIT COURT
                                                    [NO. CR-12-36-2]
V.
                                                    HONORABLE CHARLES A.
                                                    YEARGAN, JUDGE
STATE OF ARKANSAS
                                   APPELLEE         AFFIRMED



                            JOHN MAUZY PITTMAN, Judge

       This is an appeal from a conviction for failure to meet sex-offender-reporting

requirements. After a bench trial, appellant was found guilty of failure to timely register as

required by Ark. Code Ann. § 12-12-904 (Repl. 2009) and was sentenced to one year in

prison, with any additional sentence suspended for a period of two years.

       The sole argument on appeal is that the evidence is insufficient to support appellant’s

conviction because the State failed to prove that the Texas statute under which appellant was

previously convicted is sufficiently similar to Arkansas statutes to require appellant to register.

See Ark. Code Ann. § 12-12-903 (Repl. 2009). We cannot address this argument because

it is not preserved for appellate review. In order to preserve a challenge to the sufficiency

of the evidence for appeal, a defendant must move for a directed verdict or dismissal, and the

failure to make such a motion in the proper time and manner constitutes a waiver of any

question pertaining to the sufficiency of the evidence to support the judgment. Ark. R.
                                Cite as 2013 Ark. App. 634

Crim. P. 33.1(c). Here, appellant made no such motion at trial, and the issue of evidentiary

sufficiency is not preserved for appeal.

       Affirmed.

       GLADWIN, C.J., and WOOD, J., agree.

       James Law Firm, by: William O. “Bill” James, Jr., for appellant.

        Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., and Jennifer Byrne,
Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission
to the Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, Deputy Att’y
Gen., for appellee.




                                              2